Exhibit 10.14

 

1.               Shipbroker
Not Applicable

 

BIMCO STANDARD BAREBOAT CHARTER

CODE NAME: “BARECON 2001”

PART 1

 

 

2.               Place and date
New York, New York, January 18, 2011

 

 

 

3.               Owners/Place of business (Cl.1)
MR Concord Shipping L.L.C.
c/o Northern Fund Management America LLC (as Agent)
One Stamford Landing
62 Southfield Avenue, Ste 212
Stamford, Connecticut 06902

 

4.               Bareboat Charterers/Place of business (Cl.1)
GMR Concord LLC
c/o General Maritime Corporation
299 Park Avenue, 2nd floor
New York, New York 10171

 

 

 

5.    Vessel’s name, call sign and flag (Cl. 1 and 3)

GENMAR CONCORD; Call sign: ZCD15; Flag: Marshall Islands

 

6.               Type of Vessel

 

Product Tanker

 

7.               GT/NT

 

27,357 / 13,866

 

 

 

8.               When/Where built

 

2004 / Uljanik Shipyard, Uljanik

 

9.               Total DWT (abt.) in metric tons on summer freeboard

 

47,400

 

 

 

10.       Classification Society (Cl.3)

 

 

American Bureau of Shipping

 

11.       Date of last special survey by the Vessel’s classification society

 

February 9, 2009

 

 

 

12.       Further particulars of Vessel (also indicate minimum number of months’
validity of class certificates agreed acc. to Cl. 3)

 

Not applicable

 

13.       Port or Place of delivery (Cl. 3)

 

As trading

 

14.       Time for delivery (Cl. 4)

 

See Additional Clause 27

15.       Cancelling date (Cl. 5)

 

Not applicable

 

 

 

 

16.       Port or Place of redelivery (Cl.15)

 

 

See also Additional Clause 34

 

17.       No. of months’ validity of trading and class certificates upon
redelivery (Cl. 15)

 

See Additional Clause 35

 

 

 

18.       Running days’ notice if other than stated in Cl. 4

 

Notice is not applicable

 

19.       Frequency of dry-docking (Cl. 10(g))

 

 

 

20.       Trading limits (Cl. 6)

 

Worldwide

 

21.       Charter period (Cl.2)

 

84 months from delivery plus or minus 30 days in Charterers’ option

 

22.       Charter hire (Cl. 11)

 

See Schedule 1

 

--------------------------------------------------------------------------------


 

23.       New class and other safety requirements (state percentage of Vessel’s
insurance value acc. to Box 29) (Cl. 10(a)(ii))

 

See also Additional Clause 31(b)

 

24.       Rate of interest payable acc. to Cl. 11(f) and, if applicable, acc. to
PART IV

 

See Additional Clause 39(a)(i)

 

25.       Currency and method of payment (Cl.11)

 

U.S. dollars. See Additional Clause 32.

 

 

 

26.       Place of payment; also state beneficiary and bank account (Cl. 11)

 

27.       Bank guarantee/bond (sum and place) (Cl. 24) (optional)

 

 

 

 

See Additional Clause 32(c)

 

Not applicable

 

 

 

28.       Mortgage(s), if any, (state whether 12(a) or (b) applies; if
12(b) applies state date of Financial Instrument and name of Mortgagee(s)/Place
of business) (Cl. 12)

 

See Additional Clause 37

 

29.       Insurance (hull and machinery and war risks) (state value acc. to Cl.
13(f) or, if applicable, acc. to Cl. 14(k)) (also state if Cl. 14 applies)

 

See Additional Clause 33

 

 

 

30.       Additional insurance cover, if any, for Owners’ account limited to
(Cl. 13(b) or, if applicable, Cl. 14(g))

 

No limitation

 

31.       Additional insurance cover, if any, for Charterers’ account limited to
(Cl. 13(b) or, if applicable, Cl. 14(g))

 

No limitation

 

 

 

32.       Latent defects (only to be filled in if period other than stated in
Cl. 3)

 

Not applicable

 

33.       Brokerage Commission and to whom payable (Cl.27)

 

 

Not applicable

 

 

 

34.       Grace period (state number of clear banking days) (Cl. 28)

 

 

See Additional Clause 39

 

35.       Dispute Resolution (state 30(a), 30(b) or 30(c); if 30(c)  agreed
Place of Arbitration must be stated (Cl.30)

 

See Additional Clause 49

 

 

 

36.       War cancellation (indicate countries agreed) (Cl. 26(f))

 

37.       Newbuilding Vessel (indicate with “yes” or “no” whether PART III
applies) (optional)

 

No

 

38.       Name and place of Builders (only to be filled in if PART III applies)

 

Not applicable

 

 

 

39.       Vessel’s Yard Building No. (only to be filled in if PART III applies)

 

Not applicable

 

40.       Date of Building Contract (only to be filled in if PART III applies)

 

Not applicable

 

 

 

41.       Liquidated damages and costs shall accrue to (state party acc. to Cl.
1). See Additional Clause 39(f)

a)

b)

c)

42.     Hire/Purchase agreement (indicate with “yes” or “no” whether PART IV
applies) (optional)

 

No, but see Additional Clause 54

 

43.       Bareboat Charter Registry (indicate with “yes” or “no” whether PART V
applies) (optional)

 

No

 

2

--------------------------------------------------------------------------------


 

44.       Flag and Country of the Bareboat Charter Registry (only to be filled
in if PART V applies)

 

Not applicable

 

45.       Country of Underlying Registry (only to be filled in if PART V
applies)

 

Not applicable

46.    Number of additional clauses covering special provisions, if agreed

 

 

 

Additional Clauses 27-62

 

PREAMBLE - It is mutually agreed that this Contract shall be performed subject
to the conditions contained in this Charter which shall include PART I and
PART II.  In the event of a conflict of conditions, the provisions of PART I
shall prevail over those of PART II to the extent of such conflict but no
further.  It is further mutually agreed that PART III and/or PART IV and/or
PART V shall only apply and only form part of this Charter if expressly agreed
and stated in the Boxes 37, 42 and 43.  If PART III and/or PART IV and/or PART V
apply, it is further agreed that in the event of a conflict of conditions, the
provisions of PART 1 and PART II shall prevail over those of PART III and/or
PART IV and/or PART V to the extent of such conflict but no further.

 

Signature (Owners)

 

Signature (Charterers)

 

 

 

MR CONCORD Shipping L.L.C.

 

GMR CONCORD LLC

 

 

 

By:

 /s/ Sybren Hoekstra

 

By:

/s/ Jeffrey D. Pribor

Name: Sybren Hoekstra

 

Name: Jeffrey D. Pribor

Title: Assistant Secretary

 

Title: President

 

3

--------------------------------------------------------------------------------


 

PART II

 

“BARECON 2001” STANDARD BAREBOAT CHARTER

 

1                                        Definitions

 

In this Charter, the following terms shall have the meanings hereby assigned to
them -

 

“The Owners” shall mean the party identified in Box 3;

 

“The Charterers” shall mean the party identified in Box 4;

 

“The Vessel” shall mean the vessel named in Box 5 and with particulars as stated
or referred to in Boxes 6 to 12; and

 

2                                        Charter Period

 

In consideration of the hire detailed in Box 22, the Owners have agreed to let
and the Charterers have agreed to hire the Vessel for the period stated in
Box 21 (“The Charter Period”).

 

3                                        Delivery (not applicable when Part III
applies, as indicated in Box 37) See Additional Clause 27.

 

4

--------------------------------------------------------------------------------


 

4                                        Time for Delivery (not applicable when
Part III applies, as indicated in Box 37)

 

5                                        Cancelling (not applicable when
Part III applies, as indicated in Box 37)

 

6                                        Trading Restrictions

 

The Vessel shall be employed in lawful trades for the carriage of suitable
lawful merchandise within the trading limits indicated in Box 20.

 

The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the contracts of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent of the insurers to such employment and complying with such
requirements as to extra premium or otherwise as the insurers may prescribe.

 

The Charterers also undertake not to employ the Vessel or suffer her employment
in any trade or business which is forbidden by the law of any country to which
the Vessel may sail or is

 

5

--------------------------------------------------------------------------------


 

otherwise illicit or in carrying illicit or prohibited goods or in any manner
whatsoever which may render her liable to condemnation, destruction, seizure or
confiscation.

 

Notwithstanding any other provisions contained in this Charter it is agreed that
nuclear fuels or radioactive products or waste are specifically excluded from
the cargo permitted to be loaded or carried under this Charter.  This exclusion
does not apply to radio-isotopes used or intended to be used for any industrial,
commercial, agricultural, medical or scientific purposes provided the Owners’
prior approval has been obtained to loading thereof.

 

7                                        Surveys on Delivery and Redelivery (not
applicable when Part III applies, as indicated in Box 37) See Additional Clauses
35 and 52(l).

 

8                                        Inspection

 

The Owners shall have the right at any time after giving reasonable notice to
the Charterers to inspect or survey the Vessel or instruct a duly authorised
surveyor to carry out such survey on their behalf (provided it does not unduly
interfere with the commercial operation of the Vessel):-

 

(a)                                 to ascertain the condition of the Vessel and
satisfy themselves that the Vessel is being properly repaired and maintained. 
The costs and fees for such inspection or survey shall be paid by the Owners
unless the Vessel is found to require repairs or maintenance in order to achieve
the condition so provided;

 

(b)                                in dry-dock if the Charterers have not
dry-docked her in accordance with Clause 10(g).  The costs and fees for such
inspection or survey shall be paid by the Charterers; and

 

(c)                                 for any other commercial reason they
consider necessary.  The costs and fees for such inspection and survey shall be
paid by the Owners.

 

All time used in respect of inspection, survey or repairs shall be for the
Charterers’ account and form part of the Charter Period.  The Owners shall
indemnify, protect, defend and hold harmless the Charterers, and their officers,
directors, agents and employees (collectively, the “Charterers’ Indemnitees”)
from, against and in respect of, any and all liabilities (including tax
liabilities), obligations, losses, damages, penalties, fines, fees, claims,
actions, proceedings, judgment, order or other sanction, lien, salvage, general
average, suits, costs, expenses and disbursements, including reasonable legal
fees and expenses, of whatsoever kind and nature, imposed on, suffered or
incurred by or asserted against any Charterers’

 

6

--------------------------------------------------------------------------------


 

Indemnitee, in any way relating to, resulting from or arising out of or in
connection with a representative of the Owner being aboard the Vessel for
purposes of this Clause 8,

 

The Charterers shall also permit the Owners to inspect the Vessel’s log books
and insurance records whenever requested and shall whenever required by the
Owners furnish them with full information regarding any casualties or other
accidents or damage to the Vessel.

 

9                                         Inventories, Oil and Stores See
Additional Clause 29.

 

10                                 Maintenance and Operation

 

(a)                                   (i)                                 
Maintenance and Repairs - During the Charter Period the Vessel shall be in the
full possession and at the absolute disposal for all purposes of the Charterers
and under their complete control in every respect.  The Charterers shall
maintain the Vessel, her machinery, boilers, appurtenances and spare parts in a
good state of repair, in efficient operating condition and in accordance with
good commercial maintenance practice and, at their own expense they shall at all
times keep the Vessel’s Class fully up to date with the Classification Society
indicated in Box 10 and maintain all other necessary certificates in force at
all times.

 

See Additional Clause 31.

 

(ii)                             Financial Security - The Charterers shall
maintain financial security or responsibility in respect of third party
liabilities as required by any applicable

 

7

--------------------------------------------------------------------------------


 

government, including federal, state or municipal or other division or authority
thereof, to enable the Vessel, without penalty or charge, lawfully to enter,
remain at, or leave any port, place, territorial or contiguous waters of any
country, state or municipality in performance of this Charter without any
delay.  This obligation shall apply whether or not such requirements have been
lawfully imposed by such government or division or authority thereof.

 

The Charterers shall make and maintain all arrangements by bond or otherwise as
may be necessary to satisfy such requirements at the Charterers’ sole expense
and the Charterers shall indemnify the Owners against all consequences
whatsoever (including loss of time) for any failure or inability to do so.

 

(b)                                Operation of the Vessel - The Charterers
shall at their own expense and by their own procurement man, victual, navigate,
operate, supply, fuel and, whenever required, repair the Vessel during the
Charter Period and they shall pay all charges and expenses of every kind and
nature whatsoever incidental to their use and operation of the Vessel under this
Charter, including annual flag State fees and any foreign general municipality
and/or state taxes.  The Master, officers and crew of the Vessel shall be the
servants of the Charterers for all purposes whatsoever, even if for any reason
appointed by the Owners.

 

Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag or any other applicable law.

 

(c)                                 The Charterers shall keep the Owners advised
of the intended employment, planned dry-docking and major repairs of the Vessel,
as reasonably required.

 

(d)                                Flag and Name of Vessel - During the Charter
Period, the Charterers shall have the liberty to paint the Vessel in their own
colours, install and display their funnel insignia and fly their own house flag
or those of any sub-charterer of the Vessel.  The Charterers shall also have the
liberty, with the Owners’ consent, which shall not be unreasonably withheld,
delayed or conditioned, to change the flag and/or the name of the Vessel during
the Charter Period.  Painting and re-painting, instalment and re-instalment,
registration and re-registration, if required by the Owners, shall be at the
Charterers’ expense and time.

 

(e)                                 See Additional Clause 31(a).

 

8

--------------------------------------------------------------------------------


 

(f)                                   Use of the Vessel’s Outfit, Equipment and
Appliances - The Charterers shall have the use of all outfit, equipment and
appliances on board the Vessel at the time of delivery, provided the same or
their substantial equivalent shall be returned to the Owners on redelivery in
the same good order and condition as when received, ordinary wear and tear
excepted.  The Charterers shall from time to time during the Charter Period
replace such items of equipment as shall be so damaged or worn as to be unfit
for use.  The Charterers are to procure that all repairs to or replacement of
any damaged, worn or lost parts or equipment be effected in such manner (both as
regards workmanship and quality of materials) as not to diminish the value of
the Vessel.  The Charterers have the right to fit additional equipment at their
expense and risk but the Charterers shall remove such equipment at the end of
the period if requested by the Owners.  Any equipment including radio equipment
on hire on the Vessel at time of delivery shall be kept and maintained by the
Charterers and the Charterers shall assume the obligations and liabilities of
the Owners under any lease contracts in connection therewith and shall reimburse
the Owners for all expenses incurred in connection therewith, also for any new
equipment required in order to comply with radio regulations.

 

(g)                                Periodical Dry-Docking - The Charterers shall
dry-dock the Vessel and clean and paint her underwater parts whenever the same
may be necessary, but not less than once during the period stated in Box 19 or,
if Box 19 has been left blank, every sixty (60) calendar months after delivery
or such other period as may be required by the Classification Society or flag
state.

 

11                                 Hire See Additional Clause 32.

 

9

--------------------------------------------------------------------------------


 

12                                  Mortgage (only to apply if Box 28 has been
appropriately filled in) See Additional Clause 37.

 

13                                 Insurance and Repairs See Additional Clause
33.

 

10

--------------------------------------------------------------------------------


 

14                                 Insurance, Repairs and Classification
 (Optional, only to apply if expressly agreed and stated in Box 29, in which
event Clause 13 shall be considered deleted.) See Additional Clause 33 and
Clause 10(a)(i).

 

11

--------------------------------------------------------------------------------


 

15                                 Redelivery See also Additional Clause 34.

 

The Charterers shall give the Owners not less than thirty (30) running days’
preliminary notice of the expected date, range of ports of redelivery or port or
place of re-delivery and not less than fourteen (14) running days’ definite
notice of expected date and port or place of redelivery.  Any changes thereafter
in Vessel’s position shall be notified immediately to the Owners.

 

The Charterers will not permit the Vessel to commence a voyage (including any
preceding ballast voyage) which cannot reasonably be expected to be completed in
time to allow redelivery of the Vessel within the Charter Period.

 

12

--------------------------------------------------------------------------------


 

16                                 Non-Lien See also Additional Clause 50

 

The Charterers will not suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents, which might have priority over the
title and interest of the Owners in the Vessel.  The Charterers further agree to
fasten to the Vessel in a conspicuous place and to keep so fastened during the
Charter Period a notice reading as follows: -

 

“This Vessel is the property of (name of Owners).  It is under charter to (name
of Charterers) and by the terms of the Charter Party neither the Charterers nor
the Master have any right, power or authority to create, incur or permit to be
imposed on the Vessel any lien whatsoever.”

 

17                                 Indemnity

 

(a)                                 The Charterers shall indemnify the Owners
against any loss, damage or expense incurred by the Owners arising out of or in
relation to the operation of the Vessel by the Charterers, and against any lien
of whatsoever nature arising out of an event occurring during the Charter
Period.  If the Vessel be arrested or otherwise detained by reason of claims or
liens arising out of her operation hereunder by the Charterers, the Charterers
shall at their own expense take all reasonable steps to secure that within a
reasonable time the Vessel is released, including the provision of bail.

 

Without prejudice to the generality of the foregoing, the Charterers agree to
indemnify the Owners against all consequences or liabilities arising from the
Master, officers or agents signing Bills of Lading or other documents.

 

(b)                                If the Vessel be arrested or otherwise
detained by reason of a claim or claims against the Owners, the Owners shall at
their own expense take all reasonable steps to secure that within a reasonable
time the Vessel is released, including the provision of bail.

 

In such circumstances the Owners shall indemnify the Charterers against any
loss, damage or expense incurred by the Charterers (including hire paid under
this Charter) as a direct consequence of such arrest or detention.

 

18                                 Lien

 

The Owners to have a lien upon all cargoes and sub-hires and sub-freights
belonging or due to the Charterers -and any Bill of Lading freight for all
claims under this Charter, and the Charterers to have a lien on the Vessel for
all moneys paid in advance and not earned.

 

13

--------------------------------------------------------------------------------


 

19                                 Salvage

 

All salvage and towage performed by the Vessel shall be for the Charterers’
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.

 

20                                 Wreck Removal

 

In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnify the Owners against any sums whatsoever which the
Owners shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation.

 

21                                 General Average

 

The Owners shall not contribute to General Average.

 

22                                 Assignment, Sub-Charter and Sale See
Additional Clause 41.

 

23                                 Contracts of Carriage

 

The Charterers are to procure that all documents issued during the Charter
Period evidencing the terms and conditions agreed in respect of carriage of
goods shall contain a paramount clause incorporating any legislation relating to
carrier’s liability for cargo compulsorily applicable in the trade; if no such
legislation exists, the documents shall incorporate the Hague-Visby Rules.  The
documents shall also contain the New Jason Clause and the Both-to-Blame
Collision Clause.

 

Delete as applicable.

 

14

--------------------------------------------------------------------------------


 

24                                 Bank Guarantee (Optional, only to apply if
Box 27 filled in)

 

25                                 Requisition/Acquisition

 

In the event of the Requisition for Hire of the Vessel by any governmental or
other competent authority (hereinafter referred to as “Requisition for Hire”)
irrespective of the date during the Charter Period when “Requisition for Hire”
may occur and irrespective of the length thereof and whether or not it be for an
indefinite or a limited period of time, and irrespective of whether it may or
will remain in force for the remainder of the Charter Period, this Charter shall
not be deemed thereby or thereupon to be frustrated or otherwise terminated and
the Charterers shall continue to pay the stipulated hire in the manner provided
by this Charter until the time when the Charter would have terminated pursuant
to any of the provisions hereof always provided however that in the event of
“Requisition for Hire” any Requisition Hire or compensation received or
receivable by the Owners shall be payable to the Charterers during the remainder
of the Charter Period or the period of the “Requisition for Hire” whichever be
the shorter.

 

26                                War

 

(a)                                 For the purpose of this Clause, the words
“War Risks” shall include any war (whether actual or threatened), act of war,
civil war, hostilities, revolution, rebellion, civil commotion, warlike
operations, the laying of mines (whether actual or reported), acts of piracy,
acts of terrorists, acts of hostility or malicious damage, blockades (whether
imposed against all vessels or imposed selectively against vessels of certain
flags or ownership, or against certain cargoes or crews or otherwise howsoever),
by any person, body, terrorist or political group, or the Government of any
state whatsoever, which may be dangerous or are likely to be or to become
dangerous to the Vessel, her cargo, crew or other persons on board the Vessel.

 

(b)                                The Vessel, unless the written consent of the
Owners be first obtained, shall not continue to or go through any port, place,
area or zone (whether of land or sea), or any waterway or canal, where it
reasonably appears that the Vessel, her cargo, crew or other persons on board
the Vessel, in the reasonable judgement of the Owners, may be, or are likely to
be, exposed to War Risks.  Should the Vessel be within any such place

 

15

--------------------------------------------------------------------------------


 

as aforesaid, which only becomes dangerous, or is likely to be or to become
dangerous, after her entry into it, the Owners shall have the right to require
the Vessel to leave such area.

 

(c)                                 The Vessel shall not load contraband cargo,
or pass through any blockade, whether such blockade be imposed on all vessels,
or is imposed selectively in any way whatsoever against vessels of certain flags
or ownership, or against certain cargoes or crews or otherwise howsoever, or to
proceed to an area where she shall be subject, or is likely to be subject to a
belligerent’s right of search and/or confiscation.

 

(d)                                If the insurers of the war risks insurance,
when Clause 14 is applicable, should require payment of premiums, and/or calls
because, pursuant to the Charterers’ orders, the Vessel is within, or is due to
enter and remain within, any area or areas which are specified by such insurers
as being subject to additional premiums because of War Risks, then such premiums
and/or calls shall be reimbursed by the Charterers to the Owners at the same
time as the next payment of hire is due.

 

(e)                                 The Charterers shall have the liberty:

 

(i)                                    to comply with all orders, directions,
recommendations or advice as to departure, arrival, routes, sailing in convoy,
ports of call, stoppages, destinations, discharge of cargo, delivery, or in any
other way whatsoever, which are given by the Government of the Nation under
whose flag the Vessel sails, or any other Government, body or group whatsoever
acting with the power to compel compliance with their orders or directions;

 

(ii)                                 to comply with the orders, directions or
recommendations of any war risks underwriters who have the authority to give the
same under the terms of the war risks insurance;

 

(iii)                              to comply with the terms of any resolution of
the Security Council of the United Nations, any directives of the European
Community, the effective orders of any other Supranational body which has the
right to issue and give the same, and with national laws aimed at enforcing the
same to which the Owners are subject, and to obey the orders and directions of
those who are charged with their enforcement.

 

(f)                                   In the event of outbreak of war (whether
there be a declaration of war or not) between any two or more of the following
countries: the United States of America; Russia; the United Kingdom; France and
the People’s Republic of China, both the Owners and the Charterers shall have
the right to cancel this Charter, whereupon the Charterers shall redeliver the
Vessel to the Owners in accordance with Clause 15, if the Vessel has cargo on
board after discharge thereof at destination, or if debarred under this Clause
from reaching or entering it at a near, open and safe port as directed by the
Owners, or if the Vessel has no cargo on board, at the port at which the Vessel
then is or if at sea at a near, open

 

16

--------------------------------------------------------------------------------


 

and safe port as directed by the Owners.  In all cases hire shall continue to be
paid in accordance with Clause 11 and except as aforesaid all other provisions
of this Charter shall apply until redelivery.

 

17

--------------------------------------------------------------------------------


 

“BARECON 2001” Standard Bareboat Charter

 

PART III

PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY

(Optional, only to apply if expressly agreed and stated in Box 37)

 

18

--------------------------------------------------------------------------------


 

“BARECON 2001” STANDARD BAREBOAT CHARTER

 

PART IV

HIRE/PURCHASE AGREEMENT

(Optional, only to apply if expressly agreed and stated in Box 42)

 

19

--------------------------------------------------------------------------------


 

PART V

PROVISIONS TO APPLY FOR VESSELS REGISTERED IN A BAREBOAT CHARTER REGISTRY

(Optional, only to apply if expressly agreed and stated in Box 43)

 

20

--------------------------------------------------------------------------------


 

ADDITIONAL CLAUSES

 

TO “BARECON 2001” STANDARD BAREBOAT CHARTER FOR “GENMAR CONCORD”

 

In the event of a conflict of conditions, the provisions of this Rider shall
prevail over the provisions of Part I, Part II and/or Part IV to the extent of
such conflict, but no further.

 

27                                  Delivery

 

The Vessel, including all classification, inspection, modification and overhaul
records, books, records, data, equipment, maintenance logs, certifications,
manuals, documentation and other similar information relating to the Vessel,
shall be delivered under the Charter AS IS, WHERE IS and no preparations,
outfitting and/or work shall be carried out by the Owners prior to delivery of
the Vessel under the Charter.  The Vessel shall be delivered by the Owners to
the Charterers on the date the Vessel is delivered by the Sellers to the Owners
pursuant to the MOA, but in no event later than February 5, 2011.

 

At the time of delivery the Owners and the Charterers shall sign and deliver to
each other a protocol of delivery and acceptance confirming the date and the
time of delivery and acceptance of the Vessel under the Charter.

 

The following provision is applicable to this Charter and any sale of the Vessel
hereunder:

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE OWNERS MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, SEAWORTHINESS,
VALUE, CONDITION, DESIGN, MERCHANTABILITY OR OPERATION OF THE VESSEL, OR AS TO
THE QUALITY OF THE MATERIAL, EQUIPMENT OR WORKMANSHIP IN THE VESSEL, OR AS TO
THE FITNESS OF THE VESSEL FOR ANY PARTICULAR USE, OR AS TO THE ELIGIBILITY OF
THE VESSEL FOR ANY PARTICULAR TRADE OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE VESSEL; AND UNDER NO
CIRCUMSTANCES WHATSOEVER SHALL THE OWNERS BE LIABLE OR RESPONSIBLE TO THE
CHARTERERS FOR ANY ACTUAL OR CONSEQUENTIAL DAMAGES IN RESPECT OF THE FOREGOING.

 

Upon and after such acceptance, the Charterers shall not be entitled to make any
claim against the Owners in respect of any conditions, representations and
warranties whether express or implied as to the condition and seaworthiness of
the Vessel.

 

28.                               Annual inspection report

 

The Charterers shall provide to the Owners at least once per year an inspection
report (prepared by the Charterers at their sole expense) showing a fair
representation of the condition of the Vessel.  Such report shall include
photographs of the relevant areas of the Vessel (including but not limited to
the engine room, tanks, ballast tanks, deck area

 

21

--------------------------------------------------------------------------------


 

and housing area), a written summary from the Technical Managers, and a summary
of any conditions of class.

 

29.                              Inventories, oils and stores

 

A complete inventory of the Vessel’s entire equipment, outfit (including spare
parts), appliances and consumable stores on board shall be made by the
Charterers in conjunction with the Owners on delivery and again on redelivery of
the Vessel.  The Charterers shall ensure that all spare parts listed in the
inventory and used during the Charter Period are replaced at their expense prior
to redelivery of the Vessel.

 

At delivery, the Charterers shall take over all bunkers, lubricating oil,
unbroached provisions, paints, ropes and other consumable stores (including
spare parts) in the said Vessel at no cost.

 

At redelivery, the Owners shall take over and pay for all bunkers, lubricating
oil, unbroached provisions, paints, ropes and other consumable stores in the
said Vessel at the Charterers’ net contract invoiced prices (including
Charterers’ usual discounts). At redelivery, the Owners shall also take over but
shall not be required to pay for spare parts.

 

30.                              Maintenance and operation

 

The “good commercial maintenance practice” under Clause 10 above shall be deemed
to include:

 

(i)                                     the maintenance and operation of the
Vessel by the Charterers in accordance with:

 

the relevant regulations, requirements and recommendations of the Classification
Society;

 

the relevant regulations, requirements and recommendations of the country and
flag of the Vessel’s registry;

 

IMO regulations;

 

ISM and ISPS code;

 

all other applicable regulations, requirements and recommendations; and

 

Charterers’ operations and maintenance manuals;

 

(ii)                                  the maintenance and operation of the
Vessel by the Charterers taking into account:

 

engine manufacturers’ recommended maintenance and service schedules; and

 

builder’s operations and maintenance manuals; and

 

22

--------------------------------------------------------------------------------


 

(iii)                               recommended maintenance and service
schedules of all installed equipment and pipework.

 

31.                              Structural changes and alterations

 

(i)                                     Except as permitted to Clause 31(b), the
Charterers shall make no structural changes to the Vessel or changes in the
machinery, engines, boilers, appurtenances or spare parts thereof, except as
required for ordinary maintenance or replacements covered by the classification
society, without Owners’ prior written consent, which consent shall not be
unreasonably withheld.

 

(ii)                                  Any improvement, structural changes or new
equipment becoming necessary for the continued operation of the Vessel by reason
of new class requirements or by compulsory legislation shall be for the
Charterers’ account and the Charterers shall not have any right to recover from
the Owners any part of the cost for such improvements, changes or new equipment
either during the Charter Period or at redelivery of the Vessel. The Charterers
shall give prior written notice to the Owners of any such improvement,
structural changes or new equipment.

 

32.                              Hire

 

(i)                                     Hire shall commence with effect from the
Delivery Date and shall be paid monthly in advance in the amounts per day, or
pro rata thereof, as set forth in Schedule 1, on the Delivery Date and on each
monthly anniversary thereof (each a “Hire Payment Date”).  Notwithstanding the
above, should the Charterers fail to redeliver the Vessel within the Charter
Period, the Charterers shall pay the applicable daily rate set forth in Schedule
1 plus 10 percent, or the then current market rate, whichever is higher, for the
number of days by which the Charter Period is exceeded.

 

(ii)                                  In the event of any conflict between
subclauses 32(b)(i) to (iii) and any other provision of this Charter, the
following subclauses 32(b)(i) to (iii) shall prevail:

 

the Charterers shall have no right to be released, relieved or discharged from
any obligation or liability under this Charter, for any reason whatsoever, and
Charterers acknowledge and agree that their obligations to pay all hire and all
other amounts payable to the Owners pursuant to this Charter, is absolute and
unconditional and is not subject to any abatement, reduction, set-off, defense,
counterclaim or recoupment, and shall not in any other way be affected by, for
any reason whatsoever, including without limitation:

 

any act, omission or breach on the part of the Owners or any other Person;

 

any claims as a result of any other business dealing by the Owners or
Charterers;

 

23

--------------------------------------------------------------------------------


 

any reorganization, arrangement, insolvency, readjustment, bankruptcy,
dissolution, liquidation or similar proceeding involving the Owners, the
Charterers or any other Person;

 

any ineligibility of the Vessel for any particular trade, whether due to any
failure or inability of the Owners or the Charterers to comply with any
governmental regulation or otherwise;

 

any deprivation or limitation of use of the Vessel in any respect or for any
length of time, whether or not by reason of some act, omission or breach on the
part of the Owners or the Charterers or any other Person, whether or not
resulting from requisition of use of the Vessel by the any government or
governmental body, or any other Person, whether or not resulting from accident
and whether or not without fault on the part of the Charterers;

 

any damage to or loss or destruction of the Vessel or any part thereof or any
interruption or cessation of the possession or use thereof for any reason
whatsoever and of whatsoever duration;

 

any defect in the condition, seaworthiness, design, operation or fitness for use
of, or title to, the Vessel or any Encumbrance on the Vessel;

 

any failure on the part of the Owners to perform or comply with any provision of
this Charter;

 

any ineligibility of the Vessel for documentation under the Marshall Islands
flag;

 

any invalidity, unenforceability or lack of due authorization or other infirmity
of this Charter;

 

any event of force majeure or any frustration, including any interference with
or prohibition of the use of the Vessel by the Charterers;

 

any legal requirement; or

 

any other reason.

 

The provisions of this Clause 32, and the obligation of the Charterers to pay
hire and make any payments under this Charter, shall survive any frustration and
that, save as expressly provided in this Charter, no moneys paid under this
Charter by the Charterers to the Owners shall in any event or circumstance be
repayable to the Charterers.

 

If for any reason whatsoever this Charter shall be terminated in whole or in
part by operation of law or otherwise, the Charterers nonetheless, and
notwithstanding any other provision of this Charter, agree to pay to the Owners
an amount equal to the aggregate of all hire payments, but for the termination
of the Charter,

 

24

--------------------------------------------------------------------------------


 

through the end of the Charter Period.  Such payment shall be final and
Charterers shall not seek to recover all or any part of such payment from the
Owners for any reason whatsoever.

 

If at any time the law requires (or is interpreted to require) the Charterers to
make any deduction or withholding from any payment, or to change the rate or
manner in which any required deduction or withholding is made, the Charterers
will promptly notify the Owners and, simultaneously with making that payment,
will pay to the Owners whatever additional amount (after taking into account any
additional taxes on, or deductions or withholdings from, or restrictions or
conditions on, that additional amount) is necessary to ensure that, after making
the deduction or withholding, the Owners will receive a net sum equal to the
full sum which they would otherwise have received had no deduction or
withholding been made.

 

Within one month after making any tax deduction, the Charterers shall deliver to
the Owners documentary evidence satisfactory to the Owners that the tax has been
paid to the appropriate taxation authority.

 

In this Clause 32, “tax deduction” means any deduction or withholding for or on
account of any present or future tax.

 

Owners will make all reasonable efforts to avoid any deductions or withholding.

 

(iii)                               All payments under the Charter shall be made
to the account of the Owners as provided by the Owners from time to time.

 

33.                              Insurance

 

During the Charter Period, the Vessel shall be kept insured by the Charterers at
their expense against fire and usual marine risks (including hull and machinery
and excess risks), war risks, Protection and Indemnity risks, and liability
cover, including but not limited to Lessors’/Owners’ Interest insurance and
Lessors’/Owners’ Interest Additional Perils insurance, and any other risks
against which it is compulsory or customary to insure for the operation for the
Vessel, including maintaining financial security in accordance with Clause
10(a)(ii).  Such insurances shall be arranged by the Charterers to protect the
interests of both the Owners and the Charterers according to their respective
interests, and the Charterers shall be at liberty to protect under such
insurances the interests of any managers they may appoint. The Charterers shall
affect all insured repairs and shall undertake settlement and reimbursement from
the insurers of all costs in connection with such repairs as well as insured
charges, expenses and liabilities to the extent of coverage under the insurances
herein provided for.  The Charterers also to remain responsible for and to
affect repairs and settlement of costs and expenses incurred thereby in respect
of all other repairs not covered by the insurances and/or not exceeding any
possible franchise(s) or deductibles provided for in the insurances.

 

The Charterers shall arrange that the hull and machinery and war risks insurance
shall be in an amount not less than the greater of (a) the Total Loss Minimum
Insured Value for the Vessel as

 

25

--------------------------------------------------------------------------------


 

set forth on Schedule 3 hereto and (b) the current fair market value of the
Vessel at the time the insurance for the Vessel is placed and/or renewed.

 

The terms of the hull and machinery insurance and the identity of the insurers
shall be acceptable to the Owners.  A loss payable clause to the following
effect to be endorsed on the hull and machinery and war risk policies:

 

All claims hereunder in respect of an actual, constructive, compromised, agreed
or arranged total loss (“Total Loss”) shall be payable to the Owners.  Payment
of all losses up to $2,000,000 with respect to any one accident, occurrence or
event may be made directly to the Charterers unless there is an existing
Termination Event.  Payment of all losses exceeding $2,000,000 but less than a
Total Loss shall be paid to the Owners for reimbursement to the Charterers of
repairs related to the relevant accident, occurrence or event actually
undertaken in accordance with Charterers’ obligations pursuant to Clause 10
hereof.

 

The Vessel shall be entered in a P&I Club which is a member of the International
Group Association on customary terms and shall be covered against liability for
pollution claims in an amount not less than $1,000,000,000.  The P&I cover shall
be placed with a P&I Club reasonably acceptable to the Owners.  All insurances
shall include customary protection in favor of the Owners such as notice of
cancellation and exclusion from liability for premiums or calls.  In the event
that any portion of the collision liability and fixed and floating object
liability is insured under the P&I cover, a letter of undertaking, including a
loss payable clause in favor of the Owners, shall be executed by the relevant
P&I Club in favor of the Owners.

 

At all times during the Charter Period, the Charterers will supply the Owners
with current certificates issued by the insurers naming the Owners as an
additional insured.

 

34.                              Redelivery

 

At the expiration of the Charter Period or upon any other termination of this
Charter which results in the return of the Vessel to the Owners, the Charterers
shall, unless the Charterers shall have exercised their option to purchase the
Vessel pursuant to Clause 54, at their own cost and expense, redeliver the
Vessel to the Owners.  The Vessel shall be re-delivered at a safe, ice free port
declared by the Owners where the Vessel would be afloat at all times in a ready
safe berth or anchorage in accordance with Clause 15 and Additional Clauses 35
and 37.

 

35.                              Delivery and redelivery surveys; Redelivery
condition

 

The Owners and Charterers shall each appoint (this expense to be shared 50/50
between the Owners and the Charterers) surveyors for the purpose of determining
and agreeing in writing the condition of the Vessel at delivery and at
redelivery.

 

In addition to what has been agreed in Clause 15 and Additional Clause 34, upon
redelivery Charterers shall redeliver the Vessel, all engines, parts and
appurtenances, and all

 

26

--------------------------------------------------------------------------------


 

classification, inspection, modification and overhaul records, books, records,
data, equipment, maintenance logs, certifications, manuals, documentation and
other similar information relating to the Vessel to the Owners in the same good
structure, state, conditions and class which she was on the Delivery Date, fair
wear and tear excepted.  Without limiting the foregoing, the condition of the
Vessel upon redelivery shall be as follows:

 

(i)                                     the Vessel shall be free of any class
and statutory recommendations affecting its trading certificates;

 

(ii)                                  the Vessel must be redelivered with all
equipment and spares or replacement items listed in the delivery inventory
carried out pursuant to Additional Clause 29 and any spare parts on board or on
order for any equipment installed on the Vessel following delivery (provided
that any such items which are on lease or hire purchase shall be replaced with
items of an equivalent standard and condition fair wear and tear excepted); all
records, logs, plans, operating manuals and drawings, and spare parts shall be
included at the time of redelivery in connection with a transfer of the Vessel
shall be delivered to the Owners;

 

(iii)                               the Vessel must be redelivered with all
national and international trading certificates and hull/machinery survey
positions for both class and statutory surveys free of any overdue
recommendation and qualifications valid and un-extended for a period of at least
3 months beyond the redelivery date and with no drydocking due within 6 months
from the redelivery date;

 

(iv)                              the Vessel must be re-delivered with
accommodation and common spaces for crew and officers substantially in the same
condition as at the Delivery Date, free of damage over and above fair wear and
tear, clean and free of infestation and odors; with cargo spaces generally fit
to carry the cargoes originally designed and intended for the Vessel; with main
propulsion equipment, auxiliary equipment, cargo handling equipment,
navigational equipment, etc., in such operating condition as provided for in
this Charter;

 

(v)                                 the Vessel shall be free and clear of all
Encumbrances other than those created by or on the instructions of the Owners;

 

(vi)                              the condition of the cargo holds shall be in
accordance with the maintenance regime undertaken by the Charterers during the
Charter Period since delivery with allowance for legitimate cargoes carried
since the last major maintenance program;

 

(vii)                           the antifouling coating system applied at the
last scheduled dry-docking shall be in accordance with prevailing regulations at
the time of application and commensurate with a 60 month dry docking interval or
such other period as may be required by the classification society or flag
state;

 

27

--------------------------------------------------------------------------------


 

(viii)                        the funnel markings and name, unless being
maintained by the Owners (with the Charterer’s consent) following redelivery
shall be painted out by the Charterers;

 

(ix)                                recently taken luboil samples for all major
machinery to be made available within one week of redelivery and results
forwarded to Owners technical management for review; and

 

(x)                                   the Vessel shall be redelivered free of
any sub-charter.

 

If the Vessel is not in the condition or does not meet the performance criteria
required by this Clause 35, a list of deficiencies together with the costs of
repairing/remedying such deficiencies shall be agreed by the respective
surveyors.

 

The Charterers shall be obliged to repair any class items restricting the
trading of the Vessel prior to redelivery.

 

The Charterers shall be obliged to repair/remedy all such other deficiencies as
are necessary to put the Vessel into the return condition required by this
Clause 35, provided that where there are deficiencies which are not class items
restricting the trading of the Vessel the cost of which to repair/remedy are in
aggregate less than $500,000 the Charterers shall have the option to redeliver
the Vessel without such repairs/remedial work having been made, provided that
the Charterers pay to the Owners upon redelivery an amount equal to the cost of
making such repairs/remedial work as is outstanding at redelivery as determined
aforesaid.

 

Where the costs of repairing/remedying any such deficiencies are greater than
$500,000] the Charterers may also redeliver the Vessel without putting the
Vessel into the return condition required by this Clause 35 provided that:

 

the Charterers make such part of the repairs/remedial work as shall reduce the
overall cost of completing the repairs/remedial work to put the Vessel into such
required return condition to less than $500,000;

 

any class items restricting the trading of the Vessel are repaired prior to
redelivery; and

 

the Charterers pay to the Owners upon redelivery an amount equal to the cost of
making such repairs/remedial work as is outstanding at redelivery as determined
aforesaid.

 

The cost of making any repairs/remedial work aforesaid shall be:

 

(i)                                     agreed between the Owners’ and the
Charterers’ respective surveyors, or if agreement is not reached;

 

(ii)                                  on the basis of the arithmetic mean of the
estimates received from competent repair yards for the work, or if no such
estimates are provided;

 

28

--------------------------------------------------------------------------------


 

(iii)                               determined by an independent appraiser
appointed by the parties whose decision will be binding on both parties.

 

Until such time as any compensatory amount in respect of any repairs/remedial
work outstanding as at redelivery has been paid in accordance with the terms of
this Charter and the Vessel has been redelivered the Charterers shall continue
to pay hire per day or pro rata.

 

36.          Change of Classification

 

The Owners may not change the classification of the Vessel from the
classification society specified in Box 10 to any other classification society
without the prior written consent of the Charterers.

 

37.           Financing

 

In the event that the Owners desire to finance the Vessel, the Charterers shall
comply with the Owners’ reasonable requests so as to assist the Owners in
obtaining such financing and the Charterers undertake to comply, and provide
such information, undertakings, agreements, consents, acknowledgments and other
documents to enable the Owners to comply, with all such instructions, directions
or requests made by, or assignments of security interests to be made to, the
relevant financial institution in connection with such financing.  Without
limiting the foregoing, the Charterers agree to the following:

 

(i)                                     if a proposed financing of the Vessel
obliges the Owners to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Charterers shall promptly upon the request of the Owners
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Owners (on behalf of any prospective lender) in
order for any prospective lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations, including without limitation the PATRIOT Act;
and

 

(ii)                                  the Charterers undertake to provide such
information, undertakings, agreements, consents, acknowledgments and other
documents in respect of the employment, insurances, operation, repairs and
maintenance of the Vessel as may be directed from time to time during the
Charter Period by the relevant financial institution.

 

In consideration of the foregoing undertakings by the Charterers, the Owners
undertake to obtain from any prospective lender an undertaking confirming the
Charterers’ right to quiet enjoyment of the Vessel in form and substance
acceptable to the Charterers.

 

29

--------------------------------------------------------------------------------


 

38.          Transport documents

 

The Charterers shall use their standard documents, waybills and conditions of
carriage in the carriage of goods. Such documents, waybills and standard
conditions shall comply with compulsorily applicable legislation.

 

39.          Termination Events

 

(i)                                     Each of the following events shall
constitute a Termination Event:

 

Non payment.  The Charterers or the Charter Guarantor does not pay on the due
date any amount payable by them under this Charter or the Charter Guarantee as
and when due, provided that no Termination Event under this Clause 39(a)(i) will
occur if such payment default is remedied within three (3) Business Days of the
Owners giving written notice to the Charterers or the Charter Guarantor.

 

Other obligations.  The Charterers or Charter Guarantor do not comply with any
provision or covenant of this Charter or the Charter Guarantee (other than as
referred to in Clause 39(a)(i) above), including but not limited to any failure
to pay the Purchase Option Price on the Purchase Option Date if the Charterers
have given notice pursuant to Clause 54 of their intention to exercise their
purchase option, provided that no Termination Event under this Clause
39(a)(ii) will occur if the failure to comply is capable of remedy and does not
relate to the Insurances and is remedied within ten (10) Business Days of the
Owners giving written notice to the Charterers or the Charterers becoming aware
of the failure to comply.

 

Misrepresentation.  Any representation, warranty or statement made or deemed to
be repeated by the Charterers or Charter Guarantor in this Charter or the
Charter Guarantee or any other document delivered by or on behalf of the
Charterers or Charter Guarantor under or in connection with this Charter is or
proves to have been incorrect or misleading in any material respect when made or
deemed to be repeated.

 

Cross default.

 

Any Termination Event shall have occurred under (and as defined in) any other
bareboat charter between any Person related to the Owners and any Person related
to the Charterers, including but not limited to the bareboat charters of the
STENA CONTEST and STENA CONCEPT of even date herewith (each a “Sister Charter”);

 

any default or event of default shall have occurred under any guarantee of the
obligations of the charterer under any Sister Charter;

 

30

--------------------------------------------------------------------------------


 

any default or event of default or acceleration shall have occurred under any
Financial Indebtedness of the Charterers (other than in respect of this
Charter);

 

any payment default or acceleration shall have occurred under any Financial
Indebtedness of the Charter Guarantor and (1) such Financial Indebtedness of the
Charter Guarantor under or in respect of such agreement exceeds $10,000,000 and
(2) such payment default or acceleration shall remain unwaived, uncured or
unrepaid for sixty (60) days; or

 

the Charter Guarantor shall be in breach of the Net Debt to EBITDA Ratio
required by any Financial Indebtedness of the Charter Guarantor and (1) such
Financial Indebtedness of the Charter Guarantor under or in respect of such
agreement exceeds $10,000,000 and (2) such default or event of default or
acceleration shall remain unwaived, uncured or unrepaid for sixty (60) days.

 

Insolvency

 

Either the Charterers or the Charter Guarantor are unable or admit inability to
pay their debts as they fall due, or suspend making payments on any of their
debts;

 

The value of the assets of either the Charterers or the Charter Guarantor is
less than its liabilities (taking into account contingent and prospective
liabilities); or

 

A moratorium is declared in respect of any Financial Indebtedness of either the
Charterers or the Charter Guarantor.

 

Insolvency proceedings.  Any corporate action, legal proceedings or other
procure or step is taken for:

 

the suspension of payments, a moratorium of any Financial Indebtedness,
winding-up, dissolution, administration, bankruptcy or reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise) of either the
Charterers or the Charter Guarantor;

 

a composition, compromise, assignment or arrangement with any creditor of either
the Charterers or the Charter Guarantor;

 

the appointment of a liquidator, receiver administrative receiver,
administrator, compulsory manager, or trustee or other similar officer in
respect of either the Charterers or the Charter Guarantor or any of their
assets; or

 

31

--------------------------------------------------------------------------------


 

enforcement of any Encumbrance over any assets of either the Charterers or the
Charter Guarantor,

 

or any analogous procedure or step is taken in any jurisdiction.

 

Impossibility or illegality.  Any event occurs which would, or would with the
passage of time, render performance of either the Charter or the Charter
Guarantee by either the Charterers or the Charter Guarantor or any other party
to any such document impossible, unlawful or unenforceable.

 

Revocation or modification of authorization.  Any consent, license, approval,
authorization, filing, registration or other requirement of any governmental,
judicial or other public body or authority which is now, or which at any time
during the Charter Period becomes, necessary to enable either the Charterers or
the Charter Guarantor to comply with any of their obligations under either the
Charter or the Charter Guarantee  is not obtained, is revoked, suspended,
withdrawn or withheld, or is modified in a manner which the Owners consider is,
or may be, prejudicial to the interests of the Owners, or ceases to remain in
full force and effect.

 

Curtailment of business.  Either the Charterers or the Charter Guarantor ceases,
or threatens to cease, to carry on all or a substantial part of their business
or, as a result of intervention by or under the authority of any government, the
business of either the Charterers or the Charter Guarantor is wholly or
partially curtailed or suspended, or all or a substantial party of the assets or
undertaking of either the Charterers or the Charter Guarantor is seized,
nationalized, expropriated or compulsorily acquired.

 

Loss of Vessel.  The Vessel suffers a Total Loss or is otherwise destroyed,
abandoned, confiscated, forfeited or condemned as prize, except that a Total
Loss shall not be a Termination Event if:

 

the Vessel is insured in accordance with the Charter;

 

no insurer has refused to meet or has disputed the claim for Total Loss and it
is not apparent to the Owners in their reasonable discretion that any such
refusal or dispute is likely to occur; and

 

payment of all insurance proceeds in respect of the Total Loss is made in full
to the Owners within one hundred and twenty (120) days of the occurrence of the
casualty giving rise to the Total Loss in question or such longer period as the
Owners may in their discretion agree.

 

Challenge to registration.  The registration of the Vessel is contested or
becomes void or voidable or liable to cancellation or termination.

 

32

--------------------------------------------------------------------------------


 

War.  The country of registration becomes involved in war (whether or not
declared) or civil war or is occupied by another power and the Owners in their
discretion considers that, as a result, the rights of the Owners under this
Charter and Charter Guarantee are materially prejudiced.

 

Material adverse change.  In the reasonable opinion of the Owners, a materially
adverse change in the financial condition of the Charterers or the Charter
Guarantor has occurred such that their ability to satisfy their obligations
under this Charter or the Charter Guarantee are, in the reasonable opinion of
the Owners, impaired.

 

(ii)                                  A Termination Event shall constitute (as
the case may be) either a repudiatory breach of, or breach of condition by the
Charterers under, this Charter or an agreed terminating event the occurrence of
which will (in any such case) entitle the Owners to exercise all or any of the
remedies set out below in this Clause 39.

 

(iii)                               At any time after a Termination Event shall
have occurred and be continuing following the lapse of any applicable grace
period as specified in Clause 39(a), the Owners may at their option and by
notice in writing to the Charterers (a “Termination Notice”) terminate this
Charter with immediate effect or on the date specified in the Termination Notice
and withdraw the Vessel from the service of the Charterers without noting any
protest and without interference by any court or any other formality whatsoever,
whereupon the Vessel shall no longer be in the possession of the Charterers with
the consent of the Owners, and the Charterers shall redeliver the Vessel to the
Owners in accordance with Clauses 34 and 35.

 

(iv)                              On or at any time after termination of the
chartering of the Vessel pursuant to Clause 39(c), the Owners shall be entitled
(but not bound and without prejudice to the Charterers’ obligations under Clause
35) to retake possession of the Vessel, the Charterers hereby agreeing that the
Owners, for that purpose, may put into force and exercise all their rights and
entitlements at law and may enter upon any premises belonging to or in the
occupation or under the control of the Charterers where the Vessel may be
located as well as giving instructions to the Charterers’ servants or agents for
this purpose.

 

(v)                                 In the event of a termination of the
chartering of the Vessel under this Charter in accordance with Clause 39(c), the
Charterers shall, on the Termination Payment Date, pay to the Owners the amount
calculated in accordance with (f) below.

 

(vi)                              On the Termination Payment Date in respect of
any termination of the chartering of the Vessel under this Charter in accordance
with Clause 39(c) during the Charter Period, the Charterers shall pay to the
Owners an amount equal to:

 

33

--------------------------------------------------------------------------------


 

all hire due and outstanding as at the Termination Payment Date; plus

 

an amount equal to the aggregate of all hire payments that would have become
due, but for the termination of the Charter, through the Charter Period; plus

 

any and all costs, including legal fees and expenses incurred in connection with
enforcing its rights related to the Termination Event(s).

 

(vii)                           Save as otherwise expressly provided in this
Charter, the Charterers shall not have the right to terminate this Charter any
time prior to the expiration of the Charter Period. The rights conferred upon
the Owners by the provisions of this Clause 39 are cumulative and in addition to
any rights which they may otherwise have in law or in equity or by virtue of the
provisions of this Charter.

 

40.          Interest on overdue amounts

 

Any amounts due under this Charter, whether by acceleration or otherwise, not
paid when due, shall bear interest thereafter from the due date thereof until
payment at a rate equal to one month LIBOR plus 2%.

 

41.          Sub-chartering and assignment

 

(i)                                     The Charterers shall not without the
prior written consent of the Owners:

 

let the Vessel on demise charter for any period;

 

de-activate or lay-up the Vessel; or

 

assign their rights under this Charter.

 

(ii)                                  The Charterers may, with the consent of
the Owners, such consent not to be unreasonably withheld, delayed or
conditioned, enter into a time or consecutive voyage charter in respect of the
Vessel for a term which exceeds, or which by virtue of any optional extensions
may exceed, 12 months at rates below breakeven (namely the daily rates set forth
in Schedule 1 hereto plus daily operating expenses in line with the operating
expenses of vessels of similar type, age and size as the Vessel);

 

(iii)                               The Owners may, at their sole expense, with
the prior consent of the Charterers, which consent shall not be unreasonably
withheld, assign all or a part of their rights under this Charter to a Person
reasonably acceptable to the Charterers, and the Charterers will grant or
execute such consents and acknowledgments in connection therewith as the Owners
may request.

 

34

--------------------------------------------------------------------------------


 

42.          Notices

 

Any notices to be given to the Charterers under this Charter shall be sent in
writing by email, registered letter or facsimile and addressed to:

 

GMR CONCORD LLC

c/o General Maritime Corporation

299 Park Avenue, 2nd Floor

New York, New York 10171

 

Attention: Jeffrey Pribor

 

Facsimile: (212) 763-5608

Email: Jeffrey.Pribor@generalmaritimecorp.com

 

or to such other address or facsimile number as the Charterers may notify to the
Owners in accordance with this Clause 42.

 

Any notices to be given to the Owners under this Charter shall be sent in
writing by email, registered letter or facsimile and addressed to:

 

MR CONCORD LLC

c/o Northern Fund Management America LLC (as Agent)

One Stamford Landing

62 Southfield Avenue, Ste 212

Stamford, Connecticut 06902

 

Attention: Sybren Hoekstra, Senior Investment Manager

 

Facsimile: (203) 487-3435

Email: shoekstra@northernshippingfunds.com

 

or to such other address or facsimile number as the Owners may notify to the
Charterers in accordance with this Clause 42.

 

Any such notice shall be deemed to have reached the party to whom it was
addressed, when dispatched and acknowledged received (in case of a facsimile) or
when delivered (in case of a registered letter).  A notice or other such
communication received on a non-working day or after business hours in the place
of receipt shall be deemed to be served on the next following working day in
such place.

 

43.          No waiver

 

No delay, failure or forbearance by a party to exercise (in whole or in part)
any right, power or remedy under, or in connection with, this Charter will
operate as a waiver. No waiver of any breach of any provision of this Charter
will be effective unless that waiver is in writing and signed

 

35

--------------------------------------------------------------------------------


 

by the party against whom that waiver is claimed. No waiver of any breach will
be, or be deemed to be, a waiver of any other or subsequent breach.

 

44.          Entire agreement

 

This Charter contains all the understandings and agreements of whatsoever kind
and nature existing between the parties in respect of this Charter, the rights,
interests, undertakings agreements and obligations of the parties to this
Charter and shall supersede all previous and contemporaneous negotiations and
agreements.

 

This Charter may not be amended, altered or modified except by a written
instrument executed by each of the parties to this Charter.

 

45.          Invalidity

 

If any term or provision of this Charter or the application thereof to any
Person or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Charter or application of such term or provision to Persons or
circumstances (other than those as to which it is already invalid or
unenforceable) shall (to the extent that such invalidity or unenforceability
does not materially affect the operation of this Charter) not be affected
thereby and each term and provision of this Charter shall be valid and be
enforceable to the fullest extent permitted by law.

 

46.          Further assurances and undertakings

 

Each party shall make all applications and execute all other documents and do
all other acts and things as may be necessary to implement and to carry out its
obligations under, and the intent of, this Charter.

 

The parties shall act in good faith to each other in respect of any dealings or
matters under, or in connection with, this Charter.

 

47.          No partnership

 

Nothing in this Charter creates, constitutes or evidences any partnership, joint
venture, agency, trust or employer/employee relationship between the parties,
and neither party may make, or allow to be made any representation that any such
relationship exists between the parties. Neither party shall have the authority
to act for, or incur any obligation on behalf of, the other party, except as
expressly provided in this Charter.

 

48.          Cumulative rights

 

The rights, powers and remedies provided in this Charter are cumulative and not
exclusive of any rights, powers or remedies at law or in equity unless
specifically otherwise stated.

 

36

--------------------------------------------------------------------------------


 

49.          Law and Jurisdiction

 

(i)                                     This Charter shall be construed and the
relations between the parties determined in accordance with the laws of New
York, without reference to conflicts of law principles.

 

(ii)                                  Each of the Owners and the Charterers
hereby irrevocably and unconditionally submit, for themselves and their
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court thereof, in any action or proceeding arising out of or
relating to this Charter or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State Court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(iii)                               Nothing in this Clause 49 shall affect the
right of either party to bring any action or proceeding against the other party
or its property in the courts of any other jurisdictions where such action or
proceeding may be heard and the other party or its property may be found for
jurisdictional purposes.

 

(iv)                              Each of the Owners and the Charterers hereby
irrevocably and unconditionally waive, to the fullest extent they may legally
and effectively do so, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York State or Federal court and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and any immunity from jurisdiction of any court or from any legal process
with respect to themselves or their property.

 

(v)                                 The Owners hereby agree to appoint Northern
Fund Management America LLC (as Agent), with offices currently located at One
Stamford Landing, 62 Southfield Avenue, Ste 212, Stamford, Connecticut 06902,
attention: Sybren Hoekstra, as its designated agent for service of process for
any action or proceeding arising out of or relating to this Charter.  The
Charterers hereby agree to appoint General Maritime Corporation, with offices
currently located at 299 Park Avenue, 2nd Floor, New York, New York 10171,
attention: Jeffrey Pribor, as its designated agent for service of process for
any action or proceeding arising out of or relating to this Charter.  Each of
the Owners and the Charterers also irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to its address specified in Clause 42.  Each of the Owners and the
Charterers also agree that service of process may be made on

 

37

--------------------------------------------------------------------------------


 

them by any other method of service provided for under the applicable laws in
effect in the State of New York.

 

(vi)                              Nothing in this Clause 49 shall exclude or
limit any right a party hereto may have (whether under the law of any country,
an international convention or otherwise) with regard to the service of process,
the recognition or enforcement of a judgment or any similar or related matter in
any jurisdiction.

 

(vii)                           In this Clause 49, “proceedings” means
proceedings of any kind, including an application for a provisional or
protective measure.

 

(viii)                        THE OWNERS AND THE CHARTERERS MUTUALLY AND
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS CHARTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

50.          Encumbrances

 

Without limiting their obligations under Clause 16, the Charterers shall not
permit any Encumbrance against the Vessel other than Encumbrances that arise
(a) in the ordinary course of business in connection with the operation of the
Vessel or (b) by operation of law, provided that any such Encumbrance shall be
permitted to exist for not more than 60 days.

 

51.          Intentionally omitted

 

52.          Conditions precedent

 

The obligation of the Owners to charter the Vessel to the Charterers pursuant to
this Charter shall be subject to the condition that the Owners shall have
received the following documents and evidence in all respects in form and
substance satisfactory to it on or before the Delivery Date:

 

(a)                                  Constitutional Documents.  Copies of the
constitutional documents of the Charterers and the Charter Guarantor together
with such other evidence as the Owners may reasonably require that each of the
Charterers and the Charter Guarantor is duly incorporated or formed in their
country of incorporation or formation and remain in existence with power to
enter into, and perform their obligations under their Charter and the Charter
Guarantee.

 

(b)                                 Certificates of good standing.  A
certificate of good standing in respect of each of the Charterers and the
Charter Guarantor.

 

(c)                                  Board resolutions.  A copy of the
resolutions of the board of directors or its equivalent of each of the
Charterers and the Charter Guarantor:

 

38

--------------------------------------------------------------------------------


 

(i)                                     approving the terms of, and the
transactions contemplated by, this Charter and the Charter Guarantee (as the
case may be) and resolving that they execute those documents; and

 

(ii)                                  authorizing a specified Person or Persons
to execute this Charter and the Charter Guarantee (and all documents and notices
to be signed and/or dispatched under those documents) on their behalf.

 

(d)                                 Powers of attorney.  A copy of the power of
attorney of each of the Charterers and the Charter Guarantor under which any
documents are to be executed or transactions undertaken by each of the
Charterers and the Charter Guarantor.

 

(e)                                  Vessel documents.  Photocopies, certified
as true, accurate and complete by the sole member or an officer of the
Charterers, of:

 

(i)                                     any sub-charter or other contract of
employment of the Vessel which will be in force on the Delivery Date, together
with any consents or amendments required thereunder for purposes of the sale of
the Vessel to the Owners by the Sellers, the execution of this Charter or the
performance by the Charterers of their obligations under any such sub-charter or
other contract of employment during the Charter Period;

 

(ii)                                  the Management Agreement;

 

(iii)                               the Vessel’s current Safety Construction,
Safety Equipment, Safety Radio and Load Line Certificates;

 

(iv)                              the Vessel’s current Certificate of Financial
Responsibility issued pursuant to the United States Oil Pollution Act 1990;

 

(v)                                 the Vessel’s current SMC;

 

(vi)                              the ISM Company’s current DOC;

 

(vii)                           the Vessel’s current ISSC;

 

(viii)                        the Vessel’s current IAPPC;

 

(ix)                                the Vessel’s current Tonnage Certificate;
and

 

(x)                                   the Charterers current Carrier Initiative
Agreement with the United States’ Customs Service (if applicable).

 

(f)                                    Confirmation of class.  A Certificate of
Confirmation of Class for hull and machinery issued not more than 3 Business
Days prior to the delivery of the Vessel under the MOA confirming that the
Vessel is classed with the highest class applicable to vessels of her type with
the American Bureau of Shipping or such other

 

39

--------------------------------------------------------------------------------


 

classification society as may be acceptable to the Owners free of
recommendations affecting class.

 

(g)                                 Officer’s certificates.  A certificate of a
duly authorized officer (or in the case of the Charterers, its sole member) of
each of the Charterers and the Charter Guarantor certifying that the copy of
each document relating to it specified in Clause 52(a), (c) (d) and (e) is
complete and in full force and effect as at a date no earlier than the date of
this Charter and setting out the names of the sole member and the directors and
officers of the Charterers or the Charter Guarantor (as the case may be).

 

(h)                                 Charter Guarantee.  The Charter Guarantee,
in form and substance acceptable to the Owners, duly executed and delivered by
the Charter Guarantor.

 

(i)                                     Memorandum of Agreement.  The MOA, in
form and substance acceptable to the Owners, duly executed and delivered by all
parties thereto.

 

(j)                                     Undertaking regarding technical
management.  A written undertaking of the Charterers that, throughout the
Charter Period unless otherwise agreed by the Owners, any of the Charter
Guarantor, Anglo-Eastern Group Ltd. Northern Marine Management Limited or any
affiliate of these three companies will be the technical managers (the
“Technical Managers”) of the Vessel and that the Charterers will not, without
the prior written consent of the Owners, allow the Technical Managers to
sub-contract or delegate the technical management of the Vessel to any third
party.

 

(k)                                  Insurance report.  A favourable report by
an independent marine insurance broker designated by the Owners as to the
adequacy of the obligatory insurances effected or proposed to be effected
pursuant to this Charter.

 

(l)                                     Inspection report.  A inspection report
addressed to the Owners, dated not more than 30 days before the Delivery Date
from an independent marine surveyor selected by the Owners in respect of the
physical condition of the Vessel, which report shall confirm the condition of
such Vessel to the satisfaction of the Owners, in their sole discretion.

 

(m)                               Inventory.  The inventory of the Vessel’s
entire equipment, outfit (including spare parts), appliances and consumable
stores on board shall have been made by the Charterers in conjunction with the
Owners as required by Additional Clause 29.

 

(n)                                 Legal Opinions.  Favorable opinions, in
form, scope and substance satisfactory to the Owners, as to such matters of New
York and Marshall Islands law as the Owners may request.

 

(o)                                 Process agent.  Evidence that any process
agent appointed under this Charter and the Charter Guarantee has accepted its
appointment.

 

40

--------------------------------------------------------------------------------


 

(p)                                 No material adverse change.  There shall
have occurred no material adverse change in respect of the business, assets,
financial condition or credit worthiness of the Charterers or the Charter
Guarantor such that their ability to satisfy their obligations under this
Charter or the Charter Guarantee are or could be, in the reasonable opinion of
the Owners, impaired.

 

53.                              Intentionally deleted

 

54.                               Purchase option

 

(i)                                     The Charterers will have the option,
exercisable on the second anniversary of the Delivery Date and on each
anniversary of the Delivery Date thereafter (each such date, the “Purchase
Option Date”) to purchase the Vessel for a purchase amount equal to the vessel
purchase price (the “Purchase Option Price”) for the corresponding Purchase
Option Date specified in Schedule 2.

 

(ii)                                  In order to exercise the purchase option,
the Charterers shall give the Owners written notice of such intended purchase
not less than 90 days prior to the relevant Purchase Option Date.  Charterers
may give notice of such intended purchase, and may exercise the purchase option,
unless a Termination Event under this Charter or any Sister Charter shall have
occurred or is continuing for not less than 15 Business Days.

 

(iii)                               If the purchase option is exercised by the
Charterers and the Vessel is delivered to the Charterers pursuant to such
purchase option, this Charter shall terminate on delivery of the Vessel pursuant
thereto and the parties shall thereafter have no claims whatsoever against each
other, subject to the Charterers payment in full of the Purchase Option Price
and compliance by the Charterers and the Owners with all their respective
obligations hereunder up to and including the date of delivery, including the
payment of any sums accrued due and unpaid under this Charter.

 

(iv)                              THE VESSEL SHALL BE DELIVERED BY THE OWNERS TO
THE CHARTERERS ON AN “AS IS WHERE IS” BASIS WITHOUT ANY LIABILITY ON THE PART OF
THE OWNERS WHATSOEVER AND THE OWNERS SHALL BE DEEMED TO HAVE GIVEN NO
WARRANTIES, WHETHER EXPRESSED OR IMPLIED IN RESPECT OF THE CONDITION OF THE
VESSEL, HER EQUIPMENT OR ANYTHING BELONGING TO OR OTHERWISE PERTAINING TO THE
VESSEL, NEITHER TO THE VESSEL’S SEAWORTHINESS OPERATION PERFORMANCE OR IN
RESPECT OF ANY DEFECTS, MALFUNCTIONS OR DEFICIENCIES IN THE VESSEL’S MACHINERY,
EQUIPMENT OR OTHERWISE.

 

41

--------------------------------------------------------------------------------


 

(v)                                 The Owners disclaim any liabilities in
respect of Encumbrances, other than such Encumbrances created by or on the
instructions of the Owners.

 

(vi)                              In exchange for payment of the Purchase Option
Price (and any amount payable pursuant to sub-paragraphs (c) above and
(g) below) the Owners shall furnish the Charterers, at the Charterers’ cost and
expense, with (i) a Bill of Sale in recordable form in the jurisdiction where
the Charterers will register the Vessel, duly attested and/or legalized stating
the Vessel to be free of all Encumbrances created by the Owners, (ii) a
certified copy of the resolution of the sole manager and member of the Owners
authorizing the sale of the Vessel to the Charterers, (iii) a Certificate of
Goodstanding in respect of the Owners, (iv) any consent or permission required
under Marshall Islands law in connection with the sale of the Vessel by the
Owners, (v) a Certificate of Ownership and Encumbrances dated within three
(3) days of the date of the Bill of Sale stating that the Vessel is free from
recorded Encumbrances, and (vi) any other documents not described herein that
may be required from the Owner under Marshall Islands law or another flag state
where the Vessel will be registered by the Charterers in connection with their
exercise of the purchase option.  On delivery the Owners (if requested by the
Charterers) shall provide for deletion of the Vessel from the ship’s register
and deliver a certificate of deletion to the Charterers, at the Charterers’ cost
and expense.

 

(vii)                           In addition to the Purchase Option Price, the
Charterers shall pay to the Owners all reasonable legal fees and expenses
incurred by the Owners in connection with the exercise thereof.

 

(viii)                        If the Charterers fail to give Owners notice of
their intention to exercise the purchase option, the Owners shall have the right
to market the Vessel to other potential buyers and/or charterers during the last
4 months of the Charter Period, and the Charterers shall permit such potential
buyers and/or charterers to inspect the Vessel during the last 4 months of the
Charter Period (provided it does not unduly interfere with the commercial
operation of the Vessel).

 

55.                                Total Loss

 

(i)                                     If circumstances exist giving rise to a
Total Loss the Charterers shall promptly notify the Owners of the facts of such
Total Loss.  All insurance payments for such loss shall be paid to the Owners
who shall distribute the moneys between themselves and the Charterers according
to their interests.  Without prejudice to the obligations of the Charterers to
pay to the Owners all monies then due or thereafter to become due under this
Charter, if the Vessel shall become a Total Loss during the Charter Period the
Charter Period shall end on the Settlement Date.

 

42

--------------------------------------------------------------------------------


 

(ii)                                  If the Vessel becomes a Total Loss during
the Charter Period the Charterers shall, on the Settlement Date, pay to the
Owners an amount equal to the Total Loss Minimum Insured Value and any other
amounts due under this Charter.

 

The foregoing obligations of the Charterers under this Clause 55(c) shall apply
regardless of whether or not any moneys are payable under any insurances in
respect of the Vessel, regardless of the amount payable thereunder, regardless
of the cause of the Total Loss and regardless of whether or not any of the said
compensation shall become payable; provided that all insurance proceeds received
by the Owners in relation to the Total Loss shall be applied towards
satisfaction of payment of the aggregate amount required by this Clause 55(b).

 

(iii)                               The Charterers shall, at the Owners’
request, provide satisfactory evidence, in the reasonable opinion of the Owners,
as to the date on which the constructive total loss of the Vessel occurred
pursuant to sub-paragraph (a) of the definition of Total Loss.

 

(iv)                              The Charterers shall continue to pay hire on
the days and in the amounts required under this Charter notwithstanding that the
Vessel shall become a Total Loss, provided that no further installments of hire
shall become due and payable after the Owners have received the payment required
by Clause (b) above.

 

56.                              Representations and warranties; undertakings
and covenants

 

(i)                                     The Owners represent and warrant that:

 

on delivery of the Vessel they will have whatever title to the Vessel as has
been conveyed to them on such date by the Sellers under the MOA; and

 

they are a limited liability company in good standing under Marshall Islands law
and have the limited liability company power to purchase the Vessel and to
bareboat charter it to the Charterers on the terms hereof; and

 

the execution and delivery of this Charter and the performance of the
transactions contemplated herein does not and will not violate any law or
regulation and is not in conflict with or inconsistent with or does not
constitute a default under (and is in full compliance with) the terms of any
law, regulation, indenture, mortgage, deed or trust bond, agreement or other
instrument, arrangement or obligation to which the Owners are a party or by
which the Owners or any of their assets or properties may be bound or to which
the Owners may be subject, including any obligation or regulation imposed by any
tax authority to which the Owners may be subject.

 

(ii)                                  The Owners hereby undertake to the
Charterers that they will comply in full with the following undertakings
throughout the Charter Period:

 

43

--------------------------------------------------------------------------------


 

they shall maintain their existence as a limited liability company duly formed
and validly existing under the law of the Republic of The Marshall Islands;

 

they shall pay all taxes applicable to, or imposed on or in relation to, the
Owners or their business; and

 

they shall not create or permit to arise or suffer to exist any lien on the
Vessel which arises from or as a result of:

 

any claim against or affecting the Owners that is not related to, or does not
arise directly or indirectly as a result of, the transactions contemplated by,
this Charter;

 

any act or omission of the Owners that is not related to, or does not arise
directly or indirectly as a result of the transactions contemplated by, this
Charter;

 

any fees imposed on the Owners other than those in respect of which the Owners
are required to be indemnified against by the Charterers; or

 

any act or omission of the Owners (but not of the Charterers or the Charterers’
agents or representatives acting as agents or representatives of the Owners)
constituting a breach by the Owners of their obligations under this Charter.

 

(iii)                               The Charterers represent and warrant that:

 

they are a limited liability company in good standing under Marshall Islands law
and have the limited liability company power to demise charter the Vessel from
the Owners on the terms hereof;

 

the execution and delivery of this Charter and the performance of the
transactions contemplated herein does not and will not violate any law or
regulation and is not in conflict with or inconsistent with or does not
constitute a default under (and is in full compliance with) the terms of any
law, regulation, indenture, mortgage, deed or trust bond, agreement or other
instrument, arrangement or obligation to which the Charterers are a party or by
which the Charterers or any of their assets or properties may be bound or to
which the Charterers may be subject, including any obligation or regulation
imposed by any tax authority to which the Charterers may be subject;

 

all Environmental Permits have been obtained and are in effect for their
operations and properties and they have not been notified in writing by any
Person that they are potentially liable for the remedial or other costs with
respect to treatment, storage, disposal, release, arrangement for disposal or
transportation of any Environmentally Sensitive Material, except for costs
incurred in the ordinary course of business with respect to treatment, storage,
disposal or transportation of such Environmentally Sensitive Material; and

 

44

--------------------------------------------------------------------------------


 

the performance by the Charterers of this Charter does not violate any statute,
regulation or executive order restricting loans to, investments in, or the
export of assets to, foreign countries or entities doing business there,
including but not limited to any provisions of regulations promulgated from time
to time by the Office of Foreign Assets Control, U.S. Department of Treasury, or
any Executive Order issued pursuant to the International Emergency Economic
Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C.
1601 et seq.), the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), or the
Arms Export Control Act, as amended by the Nuclear Proliferation Prevention Act
of 1994 (22 U.S.C. 2751 et seq.).

 

(iv)                              The Charterers hereby undertake to the Owners
that they will comply in full with the following undertakings throughout the
Charter Period:

 

they shall maintain their corporate existence as a body corporate duly organized
and validly existing under the law of the Republic of The Marshall Islands, and
they shall not enter into any mergers and consolidations;

 

they shall obtain and promptly renew from time to time all such authorizations,
approvals, consents and licenses as may be required under any applicable law or
regulation to enable the Charterers to perform their obligations under this
Charter;

 

they shall pay all taxes applicable to, or imposed on or in relation to, the
Charterers or their business;

 

they shall not conduct any business or activity other than the ownership,
chartering and operation of the Vessel and activities ancillary thereto;

 

except for indebtedness under this Charter they shall not incur or agree to
incur or issue any Financial Indebtedness, nor make any commitments, other than
those occurring in the ordinary course of trading the vessels or in the ordinary
course of running their business;

 

they shall not engage in any transactions that violates the regulations set out
in (c)(iii) above;

 

they shall maintain the registration of the Vessel under the Marshall Islands
flag for the duration of the Charter Period unless the Owners agree otherwise in
writing;

 

they shall, if and for so long as the Vessel trades in the United States of
America Exclusive Economic Zone (as defined in the United States Oil Pollution
Act 1990), obtain, retain and provide the Owners with a copy of, a valid
Certificate of Financial Responsibility for the Vessel under that Act and will
comply strictly with the requirements of that Act;

 

they shall:

 

45

--------------------------------------------------------------------------------


 

procure that the Vessel remains for the duration of the Charter Period subject
to a SMS;

 

maintain a valid and current SMC for the Vessel throughout the Charter Period
and provide a copy to the Owners;

 

procure that the ISM Company maintains a valid and current DOC throughout the
Charter Period and provide a copy of the Owners; and

 

immediately notify the Owners in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the SMC of the Vessel or of the DOC
of the ISM Company; and

 

at all times comply with all relevant international and U.S. conventions,
statutes and regulations pertaining to the operation of the Vessel, including
but not limited to the ISM Code;

 

they shall:

 

for the duration of the Charter Period comply with the ISPS Code in relation to
the Vessel and procure that the Vessel and the ISPS Company comply with the ISPS
Code;

 

maintain a valid and current ISSC for the Vessel throughout the Charter Period
and provide a copy f the Owners; and

 

immediately notify the Owners in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the ISSC;

 

they shall:

 

for the duration of the Charter Period comply with Annex VI in relation to the
Vessel and procure that the Vessel’s master and crew are familiar with, and that
the Vessel complies with, Annex VI;

 

maintain a valid and current IAPPC for the Vessel throughout the Charter Period
and provide a copy of the Owners; and

 

immediately notify the Owners in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the IAPPC;

 

they shall promptly provide the Owners with any information which they request
regarding:

 

the Vessel, its employment, position, engagements and its Insurances;

 

46

--------------------------------------------------------------------------------


 

any expenses incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of the Vessel and any payments made in respect
of the Vessel;

 

any towages and salvages; and

 

its compliance, the Technical Managers’ compliance and the compliance of the
Vessel with the ISM Code and the ISPS Code;

 

they shall promptly notify the Owners by fax, confirmed forthwith by letter of:

 

any occurrence as a result of which the Vessel has become or is, by the passing
of time or otherwise, likely to become a Total Loss;

 

the occurrence of any Termination Event (or event of which they are aware which,
with the giving of notice and/or lapse of time or other applicable condition,
would constitute a Termination Event);

 

any material requirement or recommendation made by any insurer or classification
society or by any competent authority which is not complied with within the time
period required for such compliance;

 

any arrest or detention of the Vessel, any exercise or purported exercise of any
lien on the Vessel or its earnings or any requisition of the Vessel for hire;

 

any intended dry docking of the Vessel;

 

any Environmental Claim made against the Charterers or in connection with the
Vessel, or any Environmental Incident;

 

any claim for breach of the ISM Code or the ISPS Code being made against the
Charterers, the Technical Managers or otherwise in connection with the Vessel;
or

 

any other matter, event or incident, actual or threatened, the effect of which
will or could lead to the ISM Code or the ISPS Code not being complied with;

 

and the Charterers shall keep the Owners advised in writing on a regular basis
and in such detail as the Owners shall require of the Charterers’, the Technical
Managers’ or any other Person’s response to any of those events or matters;

 

they shall make available or cause to be made available on a timely basis to the
Owners such information as the Owners shall request from time to time in order
to enable the Owners to fulfill its and its owner’s United States Federal,
state, local and non-United States tax return obligations (including, but not
limited to:

 

47

--------------------------------------------------------------------------------


 

summary information prepared on a consistent basis regarding the use and
location of the Vessel on voyages between the United States and the farthest
point where cargo or passengers are loaded en route to, or discharged en route
from, the United States and the manner in which such information has been
calculated;

 

the number of days, if any, the Vessel spent in United States territorial waters
for repair or maintenance; and

 

summary information prepared on a consistent basis regarding the amount and
jurisdiction to which the Charterers paid taxes imposed on the owner of the
Vessel, the rate of such taxes paid and the amount of income subject to tax in
such jurisdiction) and shall on a timely basis furnish for inspection and
copying such original records or copies of original records necessary to satisfy
tax audit requirements and to conduct effectively any tax contest;

 

they shall not trade the Vessel to or from Cuba, Iran, Sudan, Syria, or any
country subject to an Executive Order issued pursuant to the International
Emergency Economic Powers Act or subject to regulations prohibiting transactions
by U.S. Persons issued by the U.S. Department of Treasury, Office of Foreign
Assets Control;

 

they shall provide the Owners with:

 

Annual unaudited financial statements within 120 days of the end of each
calendar year;

 

Unaudited quarterly financial statements within 60 days of each three-month
period ending March 31, June 30, and September 30 of each calendar year; and

 

any other relevant financial information reasonably requested by Owners;

 

they shall not permit any act, event or circumstance that would result in a
Change of Control; and

 

they shall ensure that their operations and properties comply with all
applicable laws and regulations, including without limitation Environmental
Laws, and that they are in compliance in all material respects with all
Environmental Permits except to the extent that the failure to so comply could
not reasonably be expected to have a material adverse effect on the business,
assets or financial condition of the Charterers, or affect the legality,
validity, binding effect or enforceability of this Charter.

 

48

--------------------------------------------------------------------------------


 

58.                              Appointment of Technical Managers

 

The Owners confirm their consent to the appointment by the Charterers of any of
the Technical Managers as technical managers of the Vessel.

 

The Charterers covenant that there shall be no termination of, alteration to, or
waiver of any term of, any Management Agreement without the prior consent of the
Owners and the Charterers shall not without the prior written consent of the
Owners permit any of the Technical Managers to sub-contract or delegate the
technical management of the Vessel to any third party.

 

In the event the Technical Managers fail to comply with Clauses 10, 28 and 30 of
this Charter, the Charterers shall, upon request by the Owners, terminate the
existing Technical Managers and appoint a replacement technical manager, who
shall be a manager acceptable to the Owners.

 

59.                              Definitions

 

In this Charter:

 

“Annex VI” means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York and London.

 

“Change of Control” means the occurrence of any act, event or circumstance that
without prior written consent of the Owners results in the Charter Guarantor
owning directly or indirectly less than 100% of the issued and outstanding
Equity Interests in the Charterers.

 

“Charter Guarantee” means the guarantee executed or to be executed by the
Charter Guarantor in favor of the Owners substantially in the form set out in
Schedule 4 (or in such other form as the Owners may approve or require).

 

“Charter Guarantor” means General Maritime Corporation, a Marshall Islands
corporation with offices at 299 Park Avenue, 2nd Floor, New York, New York
10171.

 

“Charter Period” means the 84 month period specified in Box 21 of this Charter.

 

“Default Termination” means a termination of the Charter Period per Clause
39(i).

 

“Delivery Date” means the date of delivery of the Vessel by the Owners to the
Charterers under the Charter.

 

“DOC” means, in relation to the ISM Company, a valid Document of Compliance
issued for the ISM Company by the Administration under paragraph 13.2 of the ISM
Code.

 

49

--------------------------------------------------------------------------------


 

“Encumbrance” means a mortgage, charge, assignment, pledge, lien, or other
security interest securing any obligation of any Person or any other agreement
or arrangement having a similar effect.

 

“Environmental Claim” means:

 

(a)                                  any claim which relates to the Vessel or
its cargo from time to time by any governmental, judicial or regulatory
authority which arises out of an Environmental Incident or an alleged
Environmental Incident or which relates to any Environmental Law; or

 

(b)                                 any claim by any other person in relation to
the Vessel or its cargo from time to time which relates to an Environmental
Incident or to an alleged Environmental Incident;

 

and “claim” means a claim for damages, compensation, fines, penalties or any
other payment of any kind, whether or not similar to the foregoing; an order or
direction to take, or not to take, certain action or to desist from or suspend
certain action; and any form of enforcement or regulatory action, including the
arrest or attachment of any asset.

 

“Environmental Incident” means:

 

(a)                                  any release of Environmentally Sensitive
Material from the Vessel; or

 

(b)                                 any incident in which Environmentally
Sensitive Material is released from a vessel other than the Vessel and which
involves a collision between the Vessel and such other vessel or some other
incident of navigation or operation, in either case, in connection with which
the Vessel is actually or potentially liable to be arrested, attached, detained
or injuncted and/or the Vessel and/or the Charterers and/or any operator or
manager of the Vessel is at fault or allegedly at fault or otherwise liable to
any legal or administrative action; or

 

(c)                                  any other incident in which Environmentally
Sensitive Material is released otherwise than from the Vessel and in connection
with which the Vessel is actually or potentially liable to be arrested and/or
where the Charterers and/or any operator or manager of the Vessel is at fault or
allegedly at fault or otherwise liable to any legal or administrative action.

 

“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous.

 

“Equity Interests” of any person means:

 

50

--------------------------------------------------------------------------------


 

(i)                                     any and all shares and other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such person; and

 

(ii)                                  all rights to purchase, warrants or
options or convertible debt (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such person.

 

“Financial Indebtedness” means any obligation for the payment or repayment of
money, whether present or future, actual or contingent, in respect of:

 

(a)                                  moneys borrowed;

 

(b)                                 any acceptable credit;

 

(c)                                  any bond, note, debenture, loan stock or
similar instrument;

 

(d)                                 any finance or capital lease;

 

(e)                                  receivables sold or discounted (other than
on an on-recourse basis);

 

(f)                                    deferred payments for assets or services;

 

(g)                                 any derivative transaction protecting
against or benefit from fluctuations in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value shall
be taken into account);

 

(h)                                 any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(i)                                     any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution; and

 

(j)                                     the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs
(a) to (i) above.

 

“IAPPC” means a valid international air pollution prevention certificate for the
Vessel issued under Annex VI.

 

“Insurances” means all policies and contracts of insurance (including all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with the
Vessel or her increased value or for earnings and (where the context permits)
all benefits under such contracts and policies, including all claims of any
nature and returns of premium.

 

51

--------------------------------------------------------------------------------


 

“ISM Code” means the International Management Code for the Safe Operation of
Ships and for Pollution Prevention.

 

“ISM Company” means, at any given time, the company responsible for the Vessel’s
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code.

 

“ISPS Company” means, at any given time, the company responsible for the
Vessel’s compliance with the ISPS Code.

 

“ISSC” means a valid international ship security certificate for the Vessel
issued under the ISPS Code.

 

“LIBOR”  means, in relation to any period, the rate per annum, as determined by
the Owners, equal to the offered quotation for deposits in U.S. Dollars for a
period equal to, or as near as possible equal to, that period which appears on
REUTERS BBA Page LIBOR 01 at or about 11:00 a.m. (London time) on the quotation
date for that period (and, for the purposes of this Charter, “REUTERS BBA
Page LIBOR 01” means the display designated as “Page 01” on the REUTERS Service
or such other page as may replace Page 01 on that service for the purpose of
displaying rates comparable to that rate or on such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
U.S. Dollars).

 

“Management Agreement” means the agreement(s) for the technical management of
the Vessel between the Charterers and the Technical Managers, in form and
substance satisfactory to the Owners.

 

“MOA” means the Memorandum of Agreement dated January 18, 2011 between the
Sellers, as sellers, and the Owners, as buyers, in respect of the Vessel.

 

“Operative Documents” has the meaning given to such term in Clause 62(a).

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Improvement and Reauthorization Act of 2005 (H.R. 3199).

 

“Person” means an individual, partnership, corporation (including a business
trust), financial institution, limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Purchase Option Date” has the meaning given to such term in Clause 54(a).

 

“Purchase Option Price” has the meaning given to such term in Clause 54(a).

 

“Sellers” means Concord Ltd., a Bermuda corporation, that is a subsidiary of the
Charter Guarantor and an affiliate of the Charterers.

 

52

--------------------------------------------------------------------------------


 

“Settlement Date” means, following a Total Loss of the Vessel, the earliest of:

 

(a)                                  the date which falls one hundred and twenty
(120) days after the date of occurrence of the Total Loss or, if such date is
not a Business Day, the immediately preceding Business Day; and

 

(b)                                 the date on which the Owners receive the
Total Loss Proceeds in respect of the Total Loss.

 

“SMC” means a valid safety management certificate issued for the Vessel by or on
behalf of the Administration under paragraph 13.7 of the ISM Code.

 

“SMS” means a safety management system for the Vessel developed and implemented
in accordance with the ISM Code.

 

“Technical Managers” has the meaning given to such term in Clause 52(j).

 

“Termination” means the termination at any time of the chartering of the Vessel
under this Charter.

 

“Termination Event” means each of the events specified in Clause 39(a).

 

“Termination Notice” shall have the meaning given to such term in Clause 39(c).

 

“Termination Payment Date” means:

 

(i)                                     in respect of a Default Termination, the
date specified in the Termination Notice served on the Charterers pursuant to
Clause 39(c) of this Charter in respect of such Default Termination; and

 

(ii)                                  in respect of a Total Loss Termination,
the Settlement Date in respect of the Total Loss which gives rise to such Total
Loss Termination.

 

“Total Loss” means:

 

(a)                                  an actual, constructive, arranged, agreed
or compromised total loss of the Vessel; or

 

(b)                                 the requisition for title or compulsory
acquisition of the Vessel by any government or other competent authority (other
than by way of acquisition for hire); or

 

(c)                                  the capture, seizure, arrest, detention or
confiscation of the Vessel by any government or by Persons acting or purporting
to act on behalf of any government, unless the Vessel is released and returned
to the possession of the Owners or the Charterers within one month after the
capture, seizure, arrest, detention or confiscation in question.

 

53

--------------------------------------------------------------------------------


 

“Total Loss Termination” means a termination of the Charter Period pursuant to
the provisions of Clause 55(a).

 

60.                              Fees and expenses

 

(i)                                     The Charterers shall reimburse the
Owners in respect of their legal fees and disbursements, including without
limitation such fees and disbursements incurred in connection with:

 

the negotiation, preparation and execution of this Charter, the Charter
Guarantee, the MOA and any documentation or reports arising in connection
therewith;

 

the delivery of the Vessel under the MOA and this Charter;

 

the registration of the Vessel under Marshall Islands law (the documentation for
which shall be the responsibility of the Charterers);

 

any valuation of the Vessel; and

 

review of and report on its Insurances.

 

(ii)                                  Notwithstanding the preceding paragraph
(a), fees and expenses incurred in connection with any inspection or survey of
the Vessel prior to its delivery to the Owners under the MOA shall be split
50/50 between the Owners and the Charterers.

 

61.                              Stamp duties and taxes

 

The Charterers shall pay promptly all stamp, documentary or other like duties
and taxes to which the Charter and the Charter Guarantee (or any of them) may be
subject or give rise and shall indemnify the Owners on demand against any and
all liabilities with respect to or resulting from any delay on the part of the
Charterers to pay such duties or taxes.

 

62.                              Indemnity

 

Whether or not any of the transactions contemplated hereby are consummated, the
Charterers shall indemnify, protect, defend and hold harmless the Owners, and
their officers, directors, agents and employees (collectively, the
“Indemnitees”) from, against and in respect of, any and all liabilities
(including tax liabilities), obligations, losses, damages, penalties, fines,
fees, claims, actions, proceedings, judgment, order or other sanction, lien,
salvage, general average, suits, costs, expenses and disbursements, including
reasonable legal fees and expenses, of whatsoever kind and nature (herein
collectively called “Expenses”), imposed on, suffered or incurred by or asserted
against any Indemnitee, in any way relating to, resulting from or arising out of
or in connection with, in each case, directly or indirectly, any one or more of
the following:

 

54

--------------------------------------------------------------------------------


 

(i)                                     this Charter and any other instrument or
agreement entered into by any of the parties hereto in connection with the
transactions contemplated hereby (collectively, the “Operative Documents”) and
any amendment, supplement or modification of or to any of the Operative
Documents requested by the Charterers;

 

(ii)                                  the Vessel or any part, including with
respect thereto, (i) the manufacture, design, possession, use or non-use,
operation, maintenance, testing, repair, overhaul, condition, alteration,
modification, addition, improvement, storage, seaworthiness, replacement, repair
of the Vessel or any part (including, in each case, latent or other defects,
whether or not discoverable and any claim for patent, trademark, or copyright
infringement and all liabilities, obligations, losses, damages and claims in any
way relating to or arising out of spillage of cargo or fuel, out of injury to
Persons, properties or the environment or strict liability in tort), (ii) any
claim or penalty arising out of violations of applicable law by the Charterers,
any sub-charterer, (iii) death or property damage of shippers or others,
(iv) any liens in respect of the Vessel or any part;

 

(iii)                               any breach of or failure to perform or
observe, or any other non-compliance with, any covenant or agreement or other
obligation to be performed by any of the Charterers under any Operative Document
to which it is a party or the falsity of any representation or warranty of any
of the Charterers in any Operative Document to which it is a party or the
occurrence of any Termination Event;

 

(iv)                              in preventing or attempting to prevent the
arrest, confiscation, seizure, taking and execution, requisition, impounding,
forfeiture or detention of the Vessel, or in securing or attempting to secure
the release of the Vessel in connection with the exercise of the rights of a
holder of a lien created by the Charterers;

 

(v)                                 incurred or suffered by the Owners in
recovering possession of the Vessel following termination of this Charter under
Clause 39;

 

(vi)                              arising from the Master or officers of the
Vessel or the Charterers’ agents signing bills of lading or other documents; and

 

(vii)                           in connection with (i) the arrest, seizure,
taking into custody or other detention by any court or other tribunal or by any
governmental entity or (ii) subjection to distress by reason of any process,
claim, exercise of any rights conferred by a lien or by any other action
whatsoever, of the Vessel which are expended, suffered or incurred as a result
of or in connection with any claim or against, or liability of, the Charterers
or any other member of the Charterers’ group, together with any costs and
expenses or other outgoings which may be paid or incurred by the

 

55

--------------------------------------------------------------------------------


 

Owners in releasing the Vessel from any such arrest, seizure, custody, detention
or distress.

 

56

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

HIRE PAYMENT SCHEDULE

 

Period

 

Daily Rate

Delivery Date to the 2nd Anniversary of the Delivery Date

 

$

6,500 per day

2nd Anniversary of the Delivery Date to the 7th Anniversary of the Delivery Date

 

$

10,000 per day

 

57

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PURCHASE OPTION PRICE SCHEDULE

 

Purchase Option Date

 

Purchase Option Price

 

2nd Anniversary of the Delivery Date

 

$

24,000,000

 

3rd Anniversary of the Delivery Date

 

$

21,000,000

 

4th Anniversary of the Delivery Date

 

$

19,500,000

 

5th Anniversary of the Delivery Date

 

$

18,000,000

 

6th Anniversary of the Delivery Date

 

$

16,500,000

 

7th Anniversary of the Delivery Date

 

$

15,000,000

 

 

58

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

TOTAL LOSS MINIMUM INSURED VALUE SCHEDULE

 

Year 1: $28,500,000

Year 2: $26,000,000

Year 3: $24,000,000

Year 4: $21,000,000

Year 5: $19,500,000

Year 6: $18,000,000

Year 7: $16,500,000

 

59

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF CHARTER GUARANTEE

 

60

--------------------------------------------------------------------------------